Victoria Falls Committee for Truth in Taxation, LLC v. Prince George’s County, No. 59,
September Term, 2013

Taxation – Special Taxing Districts – Statutory Interpretation – Court of Appeals
held that that the Legislature did not intend, by the plain meaning of Maryland Code
(1957, 2011 Repl. Vol.), Art. 24, § 9-1301(h)(3)(ii), to obligate Prince George’s County
to determine, before final action, whether changes in land ownership within the relevant
“geographic region” constituting a proposed special taxing district may have affected the
required super-majority of landowners volunteering for the special taxes as existed at the
time of the initial request, in accordance with subsection § 9-1301(d)(1). Furthermore,
the Court held that the County’s approval of the request to create a special taxing district,
which excluded 25 of 609 lots within a planned community, was lawful under the
requirement in subsection § 9-1301(c)(2) that a special taxing district be used to finance
infrastructure improvements in “any defined geographic region within the county.”
Circuit Court for Prince George’s County
Case No. CAL 11-12645
Argued: February 11, 2014

                                            IN THE COURT OF APPEALS OF
                                                    MARYLAND

                                                              No. 59

                                                  September Term, 2013


                                           VICTORIA FALLS COMMITTEE FOR
                                           TRUTH IN TAXATION, LLC, ET AL.

                                                                v.

                                             PRINCE GEORGE’S COUNTY,
                                                    MARYLAND


                                                 Barbera, C.J.,
                                                 Harrell,
                                                 Battaglia,
                                                 Greene,
                                                 Adkins,
                                                 McDonald,
                                                 Watts,

                                                        JJ.


                                                   Opinion by Harrell, J.



                                           Filed: March 21, 2014
        We consider here a challenge by Petitioners, the Victoria Falls Committee for

Truth in Taxation, LLC (the “Taxpayers”), to a resolution enacted by the Respondent,

Prince George’s County, Maryland (the “County”), creating the Victoria Falls Special

Taxing District (the “Special Taxing District” or the “District”), under authority granted

by a State enabling act (the “Act”), Maryland Code (1957, 2011 Repl. Vol.), Art. 24, § 9-

1301.    We hold that the State Legislature did not intend, by the plain language of

subsection § 9-1301(h)(3)(ii), to require that the County determine whether any change in

land ownership (occurring after the time of application for creation of the District, but

before final action on the application) may have affected the super-majority landowner(s)

requirement, expressed in subsection § 9-1301(d)(1) of the Act, for applying for the

District. Furthermore, we hold that the County’s approval of the request to create a

Special Taxing District that did not include 25 of the 609 lots within the planned Victoria

Falls community, was lawful under the Act’s requirement that the District be used to

finance infrastructure improvements in “any defined geographic region within the

county.” Accordingly, we affirm the judgments of the Maryland Tax Court, the Circuit

Court for Prince George’s County, and the Court of Special Appeals on both grounds.

                                         FACTS

        On 10 March 2005, five applicants filed jointly a written request (the “Request”),

with then Prince George’s County Executive Jack B. Johnson and the Prince George’s

County Council (the “Council”), to create and recognize a voluntary special taxing

district for Central Parke at Victoria Falls (“Victoria Falls”), a planned retirement

community in Laurel, Maryland.         The five applicants were the developer of the
community and the four entities under contract to buy the lots and construct the dwellings

for sale in the community (collectively, the “Applicants”). The developer was The Pines

of Laurel, LLC (the “Developer”), and the four home builders were Michael Harris

Development, LLC, Sturbridge Victoria Falls, LLC, V Falls, LLC, and the Drees

Company (collectively, the “Builders”).

       At the time the Applicants filed the Request, the Victoria Falls community was

already under construction. Of the 609 residential units planned to be in Victoria Falls,

twenty-five dwellings and their lots, which were scattered throughout the community,

were sold by the Applicants before the filing of the Request. Those twenty-five units

(and the lots on which they were situated) were not included within the confines of the

proposed District.   As a result, the plat submitted with the Request describes the

geographic region as excluding graphically the twenty-five units that were sold already,

some of which shared property lines or common walls with one or more of the 584 units

within the proposed District. Consequently, the owners of those twenty-five units or lots

were not among the Applicants. The five Applicants owned 100 percent of the property

constituting the proposed District when they filed with the County the Request for its

creation. 1

       The purpose for seeking creation of the Special Taxing District was to transfer (or

seek reimbursement of) the cost of public infrastructure improvements within Victoria


1
  See infra at 13 where we relate the pertinent statutory requirement that at least two-
thirds of the owners of the real property within the proposed District must concur in the
request.

                                           -2-
Falls from the Applicants to the parties purchasing the dwelling units to be constructed.

Approximately seventy-five percent of the public infrastructure had been completed by

the Developer prior to the filing of the Request. The Applicants requested the issuance

and sale by the County of special obligation bonds in an aggregate principal amount of up

to $12 million, to be repaid by the ultimate owners of property within the proposed

District, through payment of the Special Taxes, over a 30-year term. Although it appears

that all 609 units within Victoria Falls would benefit from the infrastructure

improvements, only the 584 units within the proposed District would be assessed a

special tax to repay the bonds. The owners of the twenty-five excluded properties would

be responsible otherwise, however, for paying deferred water and sewer charges.

       The County Executive reviewed the Request before its consideration by the

Council. The Applicants supplemented the Request with an Economic Benefit Analysis,

which estimated that tax revenues assessed and collected by the County on the Victoria

Falls community and its residents would result in a cumulative revenue surplus for the

County of approximately $88.5 million, after deducting the estimated County

expenditures for on-going governmental services to the community and its expected

residents.   The Developer and the County Executive executed a Letter of Intent

identifying $9,465,098 in routine public infrastructure improvements and budgeted costs

associated with the District. Prior to filing the Request and executing the Letter of Intent,

the Developer had posted a bond or bonds to cover the cost of all of the public

infrastructure improvements, as a condition for recordation of the approved final

subdivision plat, without which the development could not have begun.

                                             -3-
      When the Request reached the Council, the Applicants explained that their initial

bank loan was near its maximum loan limit and they were requesting the special

obligation bonds to prevent the delay and reduction of the scope of certain amenities and

landscaping within the District, as well as remaining offsite work and other

improvements. Moreover, a report supplied on the Applicants’ behalf to the County

noted that the cumulative amount of the Special Taxes on each property would not

exceed the value of the benefit to the property resulting from the infrastructure

improvements, and that the Special Taxes were allocated such that each parcel within the

District would be taxed proportionally to the likely benefit it would receive. The County

Executive noted that the financing of the improvements under the proposed District

would “ensure the development of a first-rate age restricted residential community.” As a

further supplement to the Request, a document, entitled Bond Financing Projection No.

14, was supplied, which projected how the proceeds of any bonds issued subsequently by

the County would be used and financed by the taxpayers within the District.

      On 23 June 2005, the County Executive recommended to the Council the creation

of the District. The Council introduced the County Executive’s proposal as “CR-49-

2005- A Resolution Concerning Victoria Falls Special Taxing District” (the

“Resolution”). The Resolution was referred to the Council’s Public Safety and Fiscal

Management Committee (the “PSFM Committee”).                   The PSFM Committee

recommended favorably to the full Council, on 13 July 2005, the proposed Resolution.

On 14 July 2005, the Council published, in four local newspapers, identically-worded

notices of a 26 July 2005 public hearing before the Council regarding the Resolution. At

                                           -4-
the hearing on 26 July 2005, none of the Taxpayers, or any other persons, spoke in

opposition to the creation of the District. The Council adopted the Resolution. On 29

July 2005, the County Executive approved the Resolution, and it became effective on that

date.   The Resolution authorized special obligation bonds in an aggregate principal

amount not to exceed $12 million for the financing of (and the reimbursement of

expended costs for) the infrastructure improvements in the Victoria Falls community, and

levied a special tax on the property owners within the District.

        The Resolution created also rates and methods for the apportionment of the

Special Taxes. It addressed initial tax rates for the different property types within the

District for the 2005-2006 tax year, 2 mandated two-percent rate increases on a yearly

basis, provided for a back-up tax on undeveloped properties if developed properties did

not produce sufficient tax revenues, and provided for the termination of the Special Taxes

in the District on 30 June 2035, unless the bonds were repaid fully prior to that date.


2
 The Developer designed the Victoria Falls community to contain four different types of
homes, and the 584 units in the District included homes of each type. The initial
maximum tax rates and estimated cumulative tax through the 2034-2035 tax year for each
property owner, as assessed by type, are as follows:

    Type of Residence              Initial Tax Rate          Estimated Cumulative Tax
       Condominium                     $1,161.00                    $40,366.60
28’ Single-Family Attached             $1,373.00                    $47,733.06
32’ Single-Family Attached             $1,446.00                    $50,275.68
 Single-Family Detached                $1,563.00                    $54,344.00




                                            -5-
Following the enactment of the Resolution, the County issued special obligation bonds, in

the fall of 2005, in the principal amount of $12 million, and collection of the Special

Taxes commenced to retire the bonds.

       The Applicants continued to market homes in Victoria Falls between the filing of

the Request on 10 March 2005 and the effective date of the Resolution on 29 July 2005.

Specifically, they entered into fifty-nine contracts with certain of the Taxpayers for the

sale of property included within the District, some of which went to closing before, and

some after, the Resolution became effective on 29 July 2005. Thirty-nine purchasers

closed prior to the Council’s adoption of the Resolution on 25 July 2005, 3 at which time

forty-four property owners existed in the proposed District—the thirty-nine above-

mentioned purchasers and the five Applicants. Some of the Taxpayers who became

ultimately legal owners of property within the District after its creation had binding sales

contracts in place before the Applicants filed the Request with the County.

       During the time period between the filing of the Request and the enactment of the

Resolution, the County was aware of the ongoing marketing and sales activities by the

Applicants of properties within the proposed District. To address concerns raised by

members of the PSFM Committee concerning notice of the implications of the proposed

Special Taxing District to current and future property owners in the District, the

Developer submitted a Memorandum to the Council, dated 10 June 2005, describing the


3
  Of the thirty-nine purchasers who closed on the sale of property within the District prior
to adoption of the Resolution, twenty-nine are within the group of Taxpayers challenging
the Special Taxing District, and ten are not parties to the present case.

                                            -6-
Developer’s policies for notifying purchasers of property within the District. Purchasers

of property within the District all received at least one form of disclosure of the Special

Taxes, with some purchasers receiving as many as nine separate disclosures. The number

and type of disclosures received varied according to the time period in which particular

purchases transpired. The disclosures of relevance in the present case are those provided

to the thirty-nine purchasers who became new legal title owners of property before the

County adopted the Resolution creating the Special Taxing District. Those disclosures

were presented to each of the thirty-nine purchasers in a document titled “Addendum to

New Home Sales Contract” (“Addendum”), which the sales agents included in the

closing documents of each sale.       Each of the thirty-nine purchasers executed an

Addendum, in the process of closing on the purchase of their property, prior to the

creation of the District. The form of each Addendum read, in pertinent part:

               The Development is proposed to be located within the Victoria Falls
       Special Assessment District (the “Special Assessment District”), a special
       taxing district which may be created by Prince George’s County. If the
       development becomes subject to the Special Assessment District taxing
       scheme, each owner of a lot or home in the Development will be liable to
       pay annually any special assessment and/or special tax imposed under
       Chapter 10-269 of the Prince George’s County Code (the “Special
       Assessment District Assessment”).[4] As of the date of these disclosures,
       the rates or amounts of the Special Assessment District Assessment have
       not yet been set by the County, but, if the Special Assessment District is
       established, the amount assessed will be set at a fixed rate each year,
       resulting in an estimated Special Assessment District Assessment for the
       initial year (commencing in fiscal year 2005) to be approximately

4
  Chapter 10-269 of the Prince George’s County Code is, for present purposes, identical
to Article 24, § 9-1301, of the Maryland Code. The parties agreed, and we concur, that,
to simplify the decision in this case, we need refer only to the State’s statute in the
remainder of our opinion.

                                            -7-
      $1,300.00 to $1,600.00 for a single family detached house; however, such
      amounts are estimates only and are subject to change. Homebuyer shall be
      liable to pay the full amount of the Special Assessment District Assessment
      actually assessed from time to time against the property. The Prince
      George’s County Council may increase the rate of any special tax or
      principal of, interest on and any redemption premium on any bonds which
      are to be issued by the County for the Special Assessment District and to
      replenish the debt service reserve fund for such bonds. The Special
      Assessment District Assessment would commence in the amount specified
      above with respect to all lots on a specified date after the bonds are sold by
      the County for the Special Assessment District (the “Commencement
      Date”). The Special Assessment District Assessment would terminate
      (except as to any unpaid Special Assessment District Assessments, interest,
      costs, late fees, and/or attorneys’ fees) on the date that the bonds have been
      paid in full. For further information on the Special Assessment District
      Assessment, a purchaser of a Lot may contact Mr. Thomas L. Kozeny at
      703-426-9532.[5]

      Shortly after commencement of collection of the Special Taxes, a group of

Taxpayers formed an umbrella organization, the Victoria Falls Committee for Truth in

Taxation, LLC.

                          PROCEDURAL BACKGROUND

      In April 2008, 272 Taxpayers (no Applicant was a part of this group) within the

Special Taxing District filed suit in the Circuit Court for Prince George’s County, in the

name of their umbrella organization, alleging that the County was taxing them illegally,

and seeking declaratory and injunctive relief and a refund of taxes paid. The County

removed the case to the United States District Court for the District of Maryland, sitting

in Greenbelt, Maryland. That court remanded the case to the Circuit Court, after which


5
  The record reveals no calls to Mr. Kozeny, an employee of the County, about the
proposal to create the District.


                                           -8-
the homeowners acquiesced in the County’s demand that they proceed via tax refund

applications, rather than the pending lawsuit. Thus, the original action in the Circuit

Court was dismissed.

       On 31 December 2008, 279 Taxpayers within the District filed a tax refund

application with the County. The County denied the application on 2 June 2009. The

Taxpayers filed timely a Petition of Appeal with the Maryland Tax Court on 15

September 2009. On 22 April 2010, 46 additional Taxpayers, whose refund claims the

County denied also, filed a second Petition of Appeal. The Tax Court consolidated the

two Petitions.

       On 27 January 2011, following the filing of briefs and a stipulated record, the Tax

Court heard oral argument from the parties. The Tax Court issued a Memorandum and

Order denying Taxpayers’ claims on 11 May 2011. The Taxpayers filed timely a Petition

for Judicial Review in the Circuit Court for Prince George’s County. Following briefing

and argument on 9 November 2011, the hearing judge issued a Memorandum Opinion,

on 1 March 2012, affirming the decision of the Tax Court.

       The Taxpayers filed timely an appeal of the Circuit Court’s judgment to the Court

of Special Appeals.     On 27 March 2013, the intermediate appellate court, in an

unreported opinion, affirmed the judgment of the Circuit Court. The Taxpayers filed

timely a Petition for Writ of Certiorari in this Court, which we granted on 3 July 2013,




                                           -9-
Victoria Falls Comm. for Truth in Taxation v. Prince George's Cnty., 432 Md. 467, 69
A.3d 474 (2013), to consider the following questions, which we rephrase somewhat: 6

         1. Did the Maryland Tax Court uphold properly the County’s Resolution creating
            a Special Taxing District, where changes in land ownership within the District
            occurred after the filing of the voluntary Request to be taxed, by a “super-
            majority” of the landowners under Md. Code, Art. 24, § 9-1301(d)(1), and
            before the County’s subsequent approval?

         2. Did the Maryland Tax Court rule properly that the County’s approval of a
            voluntary Special Taxing District excluding 25 of the 609 properties in a
            planned development is lawful, in light of the condition that the Special Taxing
            District must fund infrastructure improvements for “any defined geographic
            region within the county,” under Md. Code, Art. 24, § 9-1301(c)(2)(i)?

                                     STANDARD OF REVIEW

         “Despite its name, the Maryland Tax Court actually is an administrative agency of

the State.” F.D.R. Srour P’ship v. Montgomery Cnty., 407 Md. 233, 243, 964 A.2d 650,

656 (2009) (citing Md. Code (1988, 2004 Repl. Vol.), Tax-General Art., § 3-102). We


6
    The questions presented in the Petition for Writ of Certiorari read:

         1. When a request is made to a county to create a voluntary Special Taxing
            District (STD) under MD Code Ann., Art. 24 § 9-1301(d)(1), by the requisite
            super-majority of property owners, and subsequent property ownership
            changes reduce the voluntary super-majority to a minority before the request is
            acted upon by the county, may the county nevertheless approve the STD on the
            basis of the original request?

         2. When a request is made to a county to create a voluntary Special Taxing
            District (STD) under MD Code Ann., Art. 24 § 9-1301(d)(1), by the requisite
            super-majority of property owners, and subsequent property ownership
            changes reduce the voluntary super-majority to a minority before the request is
            acted upon by the county, may the county nevertheless approve the STD on the
            basis of the original request?



                                              -10-
review the agency’s decisions directly, notwithstanding the reviews by any intervening

courts. Id. The parties stipulated to all of the pertinent facts in the present case, thus our

review is limited to whether the Tax Court applied correctly the pertinent law to the facts.

Because the statute at issue is not one the Tax Court administers regularly, or for which

the Tax Court has a pertinent long-standing interpretation, we do not afford the degree of

deference courts generally afford to an agency’s construction of such a statute. Opert v.

Criminal Injuries Comp. Bd., 403 Md. 587, 604 n.8, 943 A.2d 1229, 1239 n.8 (2008)

(“[W]e discern no long-standing or consistent practice by the [agency] to which particular

deference would be due.”). Therefore, we review the Tax Court’s construction of the Act

without deference to the agency’s interpretation.

         PERTINENT PRINCIPLES OF STATUTORY CONSTRUCTION

       We explained previously the principles of statutory construction we apply to our

review of the statutory language at issue:

              The cardinal rule of statutory interpretation is to ascertain and
       effectuate the real and actual intent of the Legislature. A court's primary
       goal in interpreting statutory language is to discern the legislative purpose,
       the ends to be accomplished, or the evils to be remedied by the statutory
       provision under scrutiny.

              To ascertain the intent of the General Assembly, we begin with the
       normal, plain meaning of the language of the statute. If the language of the
       statute is unambiguous and clearly consistent with the statute's apparent
       purpose, our inquiry as to legislative intent ends ordinarily and we apply
       the statute as written, without resort to other rules of construction. We
       neither add nor delete language so as to reflect an intent not evidenced in
       the plain and unambiguous language of the statute, and we do not construe
       a statute with “forced or subtle interpretations” that limit or extend its
       application.



                                             -11-
              We, however, do not read statutory language in a vacuum, nor do we
       confine strictly our interpretation of a statute's plain language to the isolated
       section alone. Rather, the plain language must be viewed within the context
       of the statutory scheme to which it belongs, considering the purpose, aim,
       or policy of the Legislature in enacting the statute. We presume that the
       Legislature intends its enactments to operate together as a consistent and
       harmonious body of law, and, thus, we seek to reconcile and harmonize the
       parts of a statute, to the extent possible consistent with the statute's object
       and scope.

               Where the words of a statute are ambiguous and subject to more than
       one reasonable interpretation, or where the words are clear and
       unambiguous when viewed in isolation, but become ambiguous when read
       as part of a larger statutory scheme, a court must resolve the ambiguity by
       searching for legislative intent in other indicia, including the history of the
       legislation or other relevant sources intrinsic and extrinsic to the legislative
       process. In resolving ambiguities, a court considers the structure of the
       statute, how it relates to other laws, its general purpose, and the relative
       rationality and legal effect of various competing constructions.

              In every case, the statute must be given a reasonable interpretation,
       not one that is absurd, illogical, or incompatible with common sense.

Mummert v. Alizadeh, 435 Md. 207, 213-14, 77 A.3d 1049, 1052-53 (2013) (quoting

Lockshin v. Semsker, 412 Md. 257, 274-76, 987 A.2d 18, 28-29 (2010)).

                                       DISCUSSION

                                              I.

       Our analysis begins with a brief explication of the State enabling act, enacted by

the General Assembly in 1995 to provide certain counties with the authority to create

special taxing districts. The Act was codified at § 9-1301 of Article 24 of the Maryland

Code. 7 The Act is virtually identical to prior enabling legislation, enacted in 1990, that


7
  The Act was repealed and re-enacted in 2013, as part of Maryland’s ongoing Code
revision effort, within Title 21, Subtitle 5, of the Local Government Article of the
                                                                                (continued…)
                                             -12-
gave similar authority to municipalities. Subsection (c)(1) of the Act specifies that

counties have the authority to “(i) Create a special taxing district; (ii) Levy ad valorem or

special taxes; and, (iii) Issue bonds and other obligations.” The next subsection of the

Act explains the purpose of those enumerated authorities:

               The purpose of the authority granted under paragraph (1) of this
       subsection is to provide financing, refinancing, or reimbursement for the
       cost of the design, construction, establishment, extension, alteration, or
       acquisition of adequate . . . infrastructure improvements . . . , whether
       situated within the special taxing district or outside the special taxing
       district if the infrastructure improvement is reasonably related to other
       infrastructure improvements within the special taxing district, for the
       development and utilization of the land, each with respect to any defined
       geographic region within the county.

Art. 24, § 9-1301(c)(2). A county’s authority to issue bonds for a special taxing district

must arise, however, from a voluntary request by at least a two-thirds super-majority of

the owners of the land to be taxed:

              . . . the county may borrow money by issuing and selling bonds for
       the purpose stated in subsection (c)(2) of this section if a request to the
       county is made by both:

               (i)    The owners of at least two-thirds of the assessed valuation of
                      the real property located within the special taxing district; and
               (ii)   At least two-thirds of the owners of the real property located
                      within the special taxing district, provided that:

                      1. Multiple owners of a single parcel are treated as a single
                         owner; and
                      2. A single owner of multiple parcels is treated as one owner.



(…continued)
Maryland Code. See 2013 Md. Laws 1743-75 (Ch. 119). For present purposes, we will
continue to refer to the Act as it was codified in Article 24 at the time of the
circumstances giving rise to this suit and its consideration by the intervening courts.

                                             -13-
Art. 24, § 9-1301(d)(1). Any resolution adopted by a county authorizing the issuance of

bonds for a special taxing district “shall be subject to the request of the landowners as

specified under subsection (d)(1) of this section.”         Art. 24, § 9-1301(h)(3)(ii).

Furthermore, before a county may adopt a resolution creating a special taxing district,

“the county governing body shall hold a public hearing after giving not less than 10-days’

notice in a newspaper of general circulation in the county.” Art. 24, § 9-1301(n).

                                            II.

      We will consider the two primary arguments raised by the Taxpayers, and the

respective counter-arguments of the County, in turn.

                                            A.

      Taxpayers argue first that the Resolution lacked the requisite voluntariness under

the Act because a super-majority of property owners within the land area requesting the

creation of the District (as articulated in § 9-1301(d)(1)) did not exist when the County

created the District, notwithstanding that the Request, when filed, satisfied the statutory

requirement at that point in time. The County argues, in response, that the super-majority

ownership requirement under the Act need be met only when the application to create a

special taxing district is submitted, and that the Act does not require that the super-

majority be maintained until the time of enactment of a resolution.

       Each of the parties contends that its argument is correct, based on the plain

language of subsection (h)(3)(ii), when considered in light of the Act as a whole and its

purpose. The parties interpret differently, however, the language in subsection (h)(3)(ii)

requiring that a resolution, such as the one enacted by the County here, authorizing the

                                           -14-
creation of a special taxing district and the issuance of bonds to finance, refinance, or

reimburse the cost public infrastructure improvements, “shall be subject to the request of

the landowners as specified under subsection (d)(1) of this section,” referring to

subsection (d)(1)’s super-majority requirements at the time of the initial voluntary request

to the County.

       The Taxpayers argue that the pertinent language of (h)(3)(ii) requires that the

super-majority of petitioning landowners must still exist at the time of a resolution’s

enactment, not merely when a district is requested to be created. Taxpayers base their

argument, in sum, on the possibility that the parameters of a requested special taxing

district could change (due to government action, withdrawals by requestors, or private

contracts) between the submission of the request by the petitioning landowners and

ultimate action (i.e., resolution, ordinance, or denial of the request) by the County. In

particular, the Taxpayers attack the conclusion of the Court of Special Appeals that the

statutory language “shall be subject to the request of landowners” in 9-1301(h)(3)(ii)

means merely “controlled by the request.” The intermediate appellate court’s reasoning

is flawed and weakens the statutory authority of the County, the Taxpayers contend,

because the Act obliges the County to make certain determinations about the ultimate

resolution, 8 and thus the County should not be “straight-jacketed” by the initial request of

the parties to be taxed.


8
  As the Taxpayers point out, the County determines ultimately, under the Act, the
boundaries of a voluntary special taxing district, the infrastructure to be financed, and the
amount of infrastructure funding to be raised by the issuance and selling of bonds.

                                            -15-
       Taxpayers seek to fortify their position regarding their version of the plain

meaning of § 9-1301(h)(3)(ii) with two additional arguments. First, they argue that their

interpretation of the Act’s language is consistent with the concept of petitioner

withdrawal. Second, Taxpayers assert that the disclosures signed by those Taxpayers

who became legal title owners of property within the District before the County adopted

the Resolution are irrelevant in our analysis of the meaning of § 9-1301(h)(3)(ii).

       The County counter-punches that the Court of Special Appeals, the Circuit Court,

and the Tax Court concluded correctly that the Act’s super-majority requirement was

satisfied at the time the Applicants filed the Request. The County contends that the plain

language of the Act does not include requirements that the County obtain consent from

post-request purchasers within the proposed District or that the requesting parties must

maintain a minimum two-thirds majority ownership of the proposed District throughout

the review and approval process of the Resolution. Additionally, the County argues that

the Taxpayers are precluded, under the doctrines of waiver and estoppel, from

challenging the validity of the Resolution here because they failed to object to it prior to

its enactment by the County.

       We agree with the County’s interpretation of § 9-1301(h)(3)(ii). 9 In light of the

plain language of the Act, within the context of the statutory scheme as a whole, we



9
 Because we agree with the County as to this statutory interpretation issue, we need not
address head-on the County’s waiver and estoppel arguments; however, we shall give
glancing blow consideration of the factual aspects of these arguments later in our
analysis.

                                           -16-
conclude that the Court of Special Appeals interpreted correctly the language “shall be

subject to the request of the landowners as specified under subsection (d)(1)” to mean

“controlled by the request” of the landowners. The plain language of the Act does not

require, as the Taxpayers assert, that a change in land ownership occurring between the

application for, and subsequent enactment of, a special taxing district affects inevitably

the County’s ability to create it.

       Had the possibility of a change in ownership affecting the threshold super-

majority requirement been important to the statutory scheme, the General Assembly

could have provided, for example, for a certification to the County that changes in

ownership sufficient to fall below the two-thirds majority requirements of § 9-1301(d)(1)

have not occurred, or, in the event that such a change in ownership did occur (as was the

case here), some process could have been provided to determine whether the new

landowners agreed to be co-applicants for the proposed District. The Act, however, is

devoid of any such requirement or expectation. To adopt the Taxpayers’ interpretation of

the plain language of the Act would be to read the Legislature’s choice of the word

“request” as including “approval” as well, or to read additional requirements into the Act.

To do so, however, would violate a cardinal rule of statutory construction. See, e.g.,

Leppo v. State Highway Admin., 330 Md. 416, 423, 624 A.2d 539, 542 (1993) (“This




                                           -17-
Court may not judicially place in the statute language which is not there in order to avoid

a harsh result.”) (internal quotation marks and citations omitted). 10

       In our view, the plain language of the Act reflects that the General Assembly

included the pertinent language in (h)(3)(ii) as a check on the County’s authority to make

the final determinations regarding the particulars of a special taxing district.       The

Taxpayers’ view, that the County would be “straight-jacketed” or deprived of legal

authority if we adopted the Court of Special Appeals’s conclusion that “subject to the

request” means “controlled by the request,” is too narrow. Although other sections of the

Act give the County authority to make final determinations, the language “shall be

subject to the request of the landowners” in (h)(3)(ii) makes clear that the County does

not have carte blanche to create a special taxing district of its own liking and design. In

other words, although the County has some leeway, under the Act, in implementing the

initial request for a special taxing district (made voluntarily by a super-majority of the

landowners to be taxed), including rejecting the request, the County would violate the

law if it created a special taxing district that deviated significantly and materially from

the initial request. That is not the case here. Our review of the record indicates that the

District created by the County conformed to the terms and description in the Request for

voluntary taxation.




10
  This is not to say that it would not have been prudent to include such mechanisms to
ensure that no material change in voluntariness had occurred. The role of the Judiciary
does not include blue-lining legislation to make it “better.”

                                             -18-
       The gist of the Taxpayers’ argument, however, is not that the County deviated

from the terms of the initial voluntary Request, but that the changes in land ownership

between the filing of the Request and the passing of the Resolution rendered the District

involuntary by the time of enactment. This argument suffers from two defects. First, the

Act’s language contains no indication that a request for a special taxing district, voluntary

at the time of filing with the County, becomes involuntary automatically due to a change

in land ownership thereafter. According to the plain language of the Act, the process

leading to the creation of a special taxing district requires three basic steps: (1) a

voluntary request for taxation by a super-majority of landowners in the proposed district;

(2) a review of the proposal by the County, which includes a public hearing; and, (3) the

enactment of an ordinance or resolution by the County establishing the district. Those

steps were satisfied in this case. As explained above, nowhere in the Act did the General

Assembly include language creating a process for reviewing the status of land ownership

post-request, i.e., closer to, or at the time of, the enactment of an ordinance or resolution.

       Second, this record contains no evidence indicating that any landowner (legal or

equitable) in the area proposed to be taxed notified the County, prior to the enactment of

the Resolution, that he or she objected to the taxation that would result from the creation

of the District. The Taxpayers fault the County for not seeking to determine whether the

voluntariness of the request for the District changed, knowing that the Applicants were

marketing and selling actively properties within the confines of the proposed District.

The record indicates, however, that it was the County’s concern over the willingness of

the subsequent homebuyers to participate in the Special Taxing District that precipitated

                                             -19-
apparently the disclosures to all of the Taxpayers. For example, a briefing presentation

on the Request, created by the County Office of Audits and Investigations, states that

“[i]n considering the proposed legislation, the County Council focused on the need to

ensure that adequate disclosure of the special tax be given to initial and subsequent

property owners,” and outlined the various disclosures provided subsequently by the

developer. 11

       Additionally, we are not persuaded by the Taxpayers’ argument that we should

adopt their interpretation of the plain language of § 9-1301(h)(3)(ii) on the ground that

their version is consistent with the concept of petitioner withdrawal. The Taxpayers rely

on a statement in 64 C.J.S. Municipal Corporations § 976 (2009), concerning the

withdrawal of Taxpayers, as well as an American Law Reports entry regarding the timing

of withdrawals generally, M.L. Cross, Annotation, Right of Signer of Petition or

Remonstrance to Withdraw Therefrom or Revoke Withdrawal, and Time Therefor, 27
A.L.R. 2d 604 (1953). Those authorities and the cases cited therein make clear that

withdrawal may be appropriate before final government action on a petition. See, e.g., 64

CJS Municipal Corps. § 976 (“[I]t has been held that the signers are free to withdraw

their names up to the time when the municipal corporation has acted”); Dagley v.

McIndoe, 176 S.W. 243 (Mo. Ct. App. 1915) (holding that a signer may have his

signature stricken or withdrawn before the petition is acted on by the governmental

agency). On this record, there is no evidence that any landowners within the proposed

11
  Although the presentation occurred in 2008, nearly three years after the County created
the District, it refers to events leading up to creation of the District.

                                          -20-
District notified the County of an intent to withdraw from the Request to create the

District. Furthermore, none of the authorities on which the Taxpayers rely suggest that a

County has a duty to survey proactively the signers of a petition or request, or persons to

whom those petitioners/requestors sold land within a proposed special taxing district, to

determine whether they have an intent to withdraw from the petition or request. To the

extent that the concept of petitioner withdrawal is consistent with the Taxpayers’ reading

of the Act, it is not applicable in this case.

       We disagree with the Taxpayers’ argument that the disclosures, particularly the

Addenda to the contracts of those Taxpayers who agreed to purchase property in the time

period after the filing of the Request for the District and before passage of the Resolution,

are irrelevant. The Taxpayers contend that if those purchasers could not affect the

required two-thirds super-majority of landowners after the Request was filed, then the

fact that they were given notice of the District’s potential creation after the Request is

meaningless. The disclosures are relevant because they contradict the notion that the

County knew, or should have known, as the Taxpayers allege, that there was no longer a

requisite super-majority of landowners in the District agreeing voluntarily to be subject to

the special tax. The Taxpayers point out that the County did not receive notice from any

of the new landowners consenting to the special tax, but, as the record reveals, nor did the

County receive any notice of protest or withdrawal from any of the new legal or equitable

landowners.     The Addendum disclosures included the phone number of a County

employee, whom the new landowners could call if they had questions about, or problems

with, the proposed Special Taxing District, but no communications with that employee

                                                 -21-
are in this record. It appears that the County’s purpose in mandating disclosures to the

new landowners was, in part, to maintain that the voluntary submission to the proposed

District remained. No evidence in this record demonstrates that the County should have

assumed otherwise.

       The Taxpayers complain also that they were not provided with advance individual

notice by the County of the public hearing to take place on 26 July 2005, but they point to

no authority to support the proposition that individual notices were necessary. The Act

states clearly that notice of the public hearing must be published “in a newspaper of

general circulation in the county” at least ten days before the hearing. § 9-1301(n). The

County published identically-worded notices of the hearing in four different newspapers

of general circulation in the County on 14 July 2005, twelve days before the hearing. The

Taxpayers concede that none of them attended the hearing to voice to the Council any

objection to the creation of the District. We do not know, on this record, whether the

Taxpayers did not read the newspaper notices, or read them but chose simply not to

attend the public hearing. In either event, the lack of attendance or protest by any

Taxpayers at the public hearing cannot be attributed to any inadvertence or fault on the

part of the County.

      The Taxpayers seem to interpret the ruling that the super-majority requirement

must be found to have been satisfied, under the Act, only at the time of the filing of the

Request, to mean that the parties who purchased property within the proposed District

prior to the passing of the Resolution were powerless to prevent its creation. We do not

need to subscribe to or reject here that interpretation. Those parties signed an Addendum

                                           -22-
that disclosed the potential for the coming into existence of the District and through

which they agreed to “be liable to pay the full amount . . . actually assessed against the

property” under the District. By signing that Addendum, those purchasers are charged

with understanding its terms. Dashiell v. Meeks, 396 Md. 149, 167, 913 A.2d 10, 20

(2006). On this record, we do not know what might have happened if one or more of

those Taxpayers called the County employee mentioned in the Addendum to object to the

District’s creation, or attended the public hearing to voice opposition to or displeasure

with the proposed District. We cannot assume that the County would have ignored their

objections and created the District notwithstanding. Therefore, we shall not assume that

the Taxpayers lacked the power to prevent the creation of the District.

       We hold that, under the plain meaning of § 9-1301(h)(3)(ii), the State Legislature

did not intend to require that the County re-determine whether the super-majority

condition expressed in subsection § 9-1301(d)(1) of the Act was satisfied at the time of

the approval of the Resolution creating the Special Taxing District.

                                            B.

       The Taxpayers’ second argument, that the Special Taxing District, as designed,

violates the statutory requirement of a “defined geographic region within the county”

under § 9-1301(c)(2), is unavailing as well. They contend that by excluding twenty-five

lots—which the Applicants conveyed prior to filing the Request to create the District and

are located throughout non-contiguous parts of the planned community, but are

contiguous with properties within the District—the developers crafted, and the County

created, an arbitrary “checkerboard” District not constituting a “defined geographic

                                           -23-
region.”    The Applicants’ intent in designing such a “gerrymandered” District, the

Taxpayers continue, was for the purpose of excluding properties whose owners would not

have consented likely to a special tax and, thus, facilitated the Applicants satisfying the

super-majority condition discussed above. To hold that such a District is legitimate under

the Act simply because it is a defined area, the Taxpayers argue, would result in reading

the “geographic region” language out of the Act.

       The County urges us to affirm the determination of the Tax Court, with which the

Circuit Court and Court of Special Appeals agreed, that the Special Taxing District

defined by the County’s Resolution does not violate the express terms of § 9-1301(c)(2),

and defer to the County’s legislative determination in accepting the configuration of the

District.

       We agree with the County. The Act refers to “any defined geographic region.”

§ 9-1301(c)(2) (emphasis added). As the Tax Court noted, nowhere in the language of

the Act did the General Assembly specify that a special taxing district must “have a

particular shape or include particular properties,” nor does it contain “any reference to

contiguity or a specific subdivision.” The Applicants defined clearly the District in the

Request, which contained a plat showing the properties to be taxed, and included the

block and parcel numbers, as well as the property tax identification numbers, of the

properties within its boundaries.

       We are not persuaded by the Taxpayers’ attempts to distinguish this case from

Leonardo v. Board of County Commissioners, 214 Md. 287, 134 A.2d 284 (1957), on

which the Court of Special Appeals relied in upholding the ruling of the Tax Court. They

                                           -24-
argue that this Court based its holding in Leonardo, that a special taxing district

excluding certain properties was lawful, on the fact that the properties excluded from the

district did not benefit from the infrastructure improvement it was created to finance.

Although we did mention in Leonardo that the parties did not attempt to prove that the

excluded properties benefitted from the improvement, we did so in explaining that it

would be illegal to tax the properties if they received no benefit. 214 Md. at 308, 134

A.2d at 294.     We did not say in Leonardo that a property benefitting from an

improvement financed by a special tax must be subject to that tax.

      Furthermore, the Taxpayers have not shouldered the formidable burden of

showing that the exclusion of such properties in this case constituted the type of

“manifestly arbitrary or unreasonable” design that would undermine the otherwise

“broad” and “conclusive” discretion provided to a municipality or county in “the

establishment of improvement districts.” Leonardo, 214 Md. at 308-09, 134 A.2d at 294-

95; see also Williams v. Anne Arundel Cnty., 334 Md. 109, 123, 638 A.2d 74, 80 (1994)

(“‘[I]n the absence of a showing of arbitrary action and plain abuse of power,’ the

legislative body's decision is final.”) (quoting Pumphrey v. Cnty. Comm’rs, 212 Md. 536,

542, 130 A.2d 297, 300 (1957)).

      As we explained previously, judicial review of legislative action by a local

government “is an even more limited standard than the already narrow review for

arbitrary and capricious action, or for action unsupported by substantial evidence.”

Talbot Cnty. v. Miles Point, Prop., LLC, 415 Md. 372, 393, 2 A.3d 344, 356 (2010). We

cannot conclude that the County acted outside of its legal authority where the governing

                                          -25-
Act provides no better or exquisite restriction on the shape, inclusiveness, or

contiguousness of a special taxing district than is in the Act presently. The Applicants

explained plainly that they were excluding the twenty-five lots sold prior to filing the

Request, and gave the County a specific description of which properties would exist

within the confines of the proposed District, which the County adopted without changes.

Thus, the Tax Court deferred properly to the determination of the County.

      Finally, we conclude that the Court of Special Appeals distinguished properly the

Taxpayers’ reliance on Schmitt v. Cape George Sewer District No. One, 809 P.2d 217

(Wash. Ct. App. 1991). As the intermediate appellate court explained, the government

agency in Schmitt excluded unilaterally certain land from a voluntarily proposed district

in order to meet the requirement that owners of fifty-one percent of the land sign a

petition. That is not the case here, where the governmental agency enacted without

change what was proposed voluntarily in the Request.


                                         JUDGMENT OF THE COURT OF
                                         SPECIAL APPEALS AFFIRMED. COSTS
                                         TO BE PAID BY THE PETITIONERS.




                                          -26-